Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2020, 18 February 2021 and 17 March 2021 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 66, 67, 70, 71 and 75-87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al (US 2017/0182705).
Allen et al disclose the following claimed features:

Regarding claim 67, wherein the container body handling module comprises a plurality of impression rolls movable relative to the printing site (Figure 22A, paragraph [0156]).
Regarding claim 70, wherein each container body in the plurality of container bodies contacts the printing surface of the endless image transfer belt at the printing site (Figure 2, paragraphs [0072]-[0085]).
Regarding claim 71, wherein the plurality of inkjet printing heads transfer ink in a desired pattern to the printing surface of the endless image transfer belt, wherein the endless image transfer belt traverses along a belt path driven by a drive roller to deliver the desired pattern to the printing site (Figure 2, paragraphs [0072]-[0085]).
Regarding claim 75, wherein the container body decorator continuously and without interruption decorates a queue of substantially identical container bodies with a plurality of finished arts (Figure 22A, paragraph [0156]).
Regarding claim 76, wherein the plurality of inkjet printer heads apply ink directly to the endless image transfer belt (Figure 2, paragraphs [0072]-[0085]).


Regarding claim 78, wherein each of a plurality of tension members engage the printing surface of the endless image transfer belt (Figure 2, paragraphs [0072]-[0085] and [0104]-[0109]).
Regarding claim 79, wherein a cleaner member engages the printing surface to remove excess ink from the endless image transfer belt (paragraphs [0071] and [0073]).
Regarding claim 80, wherein the cleaner member is selected from the group consisting of a cleaner roll, a scraper, a brush, a fluid bath, a fluid sprayer member, and any combination thereof (paragraphs [0071] and [0073]).
Regarding claim 81, wherein the endless image transfer belt comprises one or more relief features engraved into the printing surface (Figure 2, paragraphs [0072]-[0085]).
Regarding claim 82, wherein a relief band is recessed into the printing surface of the endless image transfer belt and is configured to align with an edge of an open end of a container body such that the edge is spaced from the printing surface during a transfer of ink from the endless image transfer belt to the container body (Figure 2, paragraphs [0072]-[0085] and [0104]-[0109]).
Regarding claim 83, further comprising a plurality of printing sites (Figure 2).
Regarding claim 84, wherein a separate pressure member is associated with each printing site in the plurality of printing sites (Figure 2, paragraphs [0072]-[0085]). 

Regarding claim 86, the container body handling module includes a serpentine path followed by a plurality of impression rolls, wherein each container body in a plurality of container bodies is supported on a corresponding impression roll in the plurality of impression rolls (Figure 22A, paragraph [0156]).
Regarding claim 87, wherein the endless image transfer belt may be selectively disengaged or spaced from the printing site wherein a container body selectively bypasses contact with the endless image transfer belt, or wherein a container body is selectively disengaged or spaced from the endless image transfer belt at the printing site wherein the container body selectively bypasses contact with the endless image transfer belt (Figure 2, paragraphs [0072]-[0085] and [0104]-[0109]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 68, 69 and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2017/0182705) in view of Landa et al (WO 2017/208146).
Regarding claim 68, Allen et al disclose the claimed invention except for reciting each impression roll is configured to fit within an interior of each container body in a plurality of generally identical unadorned container bodies to be decorated by the container body decorator.  Landa et al teach each impression roll is configured to fit within an interior of each container body in a plurality of generally identical unadorned container bodies to be decorated by the container body decorator (page 2, line 26 to page 3, line 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each impression roll is configured to fit within an interior of each container body in a plurality of generally identical unadorned container bodies to be decorated by the container body decorator, as taught by Landa et al into Allen et al, for the purpose of obtaining offset lithographic printing presses on the container.
Regarding claim 69, Allen et al further disclose each impression roll in the plurality of impression rolls transports one container body in the plurality of container bodies to the printing site (Figure 2).
Regarding claim 72, Allen et al disclose the claimed invention except for reciting a pressure member engages the inner surface of the endless image transfer belt at the printing site such that the printing surface carrying the desired pattern of ink is forced against one of the plurality of container bodies supported on one of the plurality of 
Regarding claim 73, Allen et al further disclose forced air is used to deliver a container body onto an impression roll (Figure 5, paragraph [0026]).
Regarding claim 74, Allen et al further disclose a mechanical force is used to deliver a container body onto an impression roll (Figure 16, paragraph [0141]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853